Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, claims 1-19, as well as the species election of cancer as a disease type, in the reply filed on 07/15/2022 is acknowledged.

Claims 1-24 are pending.
Claims 20-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2022.
	Claims 1-19 are under examination on the merits.

Claim Rejections
35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 17 contains various trademark/trade names, including affibody, nanobody, anticalin, DARPin, and Centyrin. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade names are used to identify/describe various different types of antibody mimetics and, accordingly, the identification/description is indefinite.

35 U.S.C. 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsourkas et al. (WO 2016/183387, international publication date: 11/17/2016, hereafter referred to as “Tsourkas”) and Torchilin et al. (US PAT 5,780,033, publication date 07/14/1998, hereafter referred to as “Torchilin”).
Tsourkas teaches “a conjugate composition comprising a protein that comprises an antibody-binding domain (AbBD) operably linked to a photoreactive amino acid, wherein said protein is operably linked to an antibody or a fragment thereof. In an exemplary embodiment, the photoreactive amino acid is benzoylphenylalaine (BPA). In another exemplary embodiment, the antibody-binding domain is a domain of protein G (e.g., HTB1).” See [0009]. At Figure 21, Tsourkas teaches a bispecific antibody comprising OKT3 and Rituximab, and at Figure 24 (see below), Tsourkas teaches an anti-CD3 scFv fused to a photoreactive antibody-binding domain (AbBD).
Figure 24 of Tsourkas
          
    PNG
    media_image1.png
    289
    695
    media_image1.png
    Greyscale

At [000129], Tsourkas teaches that “[b]ispecific antibodies have emerged as a highly promising treatment for cancer. Bispecific antibodies physically bring T-cells and cancer cells closer together to enhance cancer cell killing. Perhaps best demonstrating the promise of bispecific antibody is blinantumomab, an anti-CD3 x anti-CD-19 pair, which has produced clinical remission in precursor B cell acute lymphoblastic leukemia (B-ALL) at thousand fold lower dosages than rituximab (anti-CD20 monoclonal antibody) and doing so without needing a secondary T-cell stimulatory signal. Similarly, Catumaxomab [CD3xEpCAM], has led to clinical benefit against malignant ascites with just four intraperitoneal infusions totaling 230 µg over 11 days. Conventional antibody therapies require cumulative antibody amounts ranging from 5-20 g per patient and years of therapy. Given these successes, bispecific antibodies can be a paradigm-shifting therapeutic for cancer treatment.” At [000105], Tsourkas teaches that “[i]n some embodiments, one or more photo reactive groups, e.g. benzophenone, are introduced onto the AbBDs. These can be incorporated into the AbBDs during translation (e.g. benzoylphenylalanine, BPA) using non-natural amino acid incorporation or the AbBDs can be post-modified with a photocrosslinker (e.g. 4-(N-Maleimido)benzophenone). In this case a cysteine would be engineered into the AbBD at the location where the benzophenone is desired. BPA as a photoreactive crosslinker has several favorable properties. Specifically, BPA's benzophenone group can be activated by long wavelength UV light (365nm), which is not harmful to antibodies or other proteins.” At claims 7 and 10, Tsourkas teaches that the antibody-binding domain may be protein G (HTB1), which comprises SEQ ID NO: 2. It is noted that SEQ ID NO: 2 of Tsourkas shares 100% sequence homology with the instant SEQ ID NO: 1. At example 4, Tsourkas teaches that bispecific antibodies of the invention may be tetravalent.
Based upon the teachings of Tsourkas one of ordinary skill in the art would have been motivated at the effective filing date of the invention to prepare a bispecific cytotoxic lymphocyte-redirecting antibody comprising a cytotoxic lymphocyte targeting domain, such as an anti-CD3 OKT scFv molecule, and an antibody that targets tumor cells, because such a bispecific cytotoxic lymphocyte-redirecting antibody would be expected to bring CD3-expressing cytotoxic T-cells and cancer cells closer together, which would be expected to enhance cancer cell killing, thereby providing a therapeutic benefit to cancer patients. Tsourkas further teaches a method for preparing said bispecific cytotoxic lymphocyte-redirecting antibody by 1) fusing a pAbBD containing a photoreactive crosslinker to an anti-CD3 scFv, 2) adding an antibody, and 3) irradiating with long wavelength UV light to link the anti-CD3 scFv / pAbBD to the antibody.
Tsourkas does not teach or suggest a bispecific cytotoxic lymphocyte-redirecting autoantibody comprising a cytotoxic lymphocyte targeting domain, such as an anti-CD3 OKT scFv molecule, and an autoantibody that targets tumor cells. This deficiency is remedied by Torchilin.
Torchilin teaches that “natural antinuclear autoantibodies (ANA), e.g., from aged individuals, can be used to treat neoplasia, both existing tumors, and as a prophylactic measure. This protective effect was demonstrated for a natural monoclonal ANA (2C5) from an aged BALB/c mouse that dramatically inhibited the development of aggressive syngeneic EL4 T cell lymphoma in young mice, whereas control antibodies of the same isotype were without any effect… The antibodies of the invention are characterized in that they (1) are autoantibodies, (2) bind to the surface of living tumor cells, e.g., EL4 T lymphoma cells, but not to normal T cells, (3) are antinuclear autoantibodies, i.e., bind to an antigen found in cell nuclei, e.g., a deoxyribonucleoprotein (DNP), and/or (4) bind to a protein, e.g., a DNP, released from dead tumor cells. The autoantibodies are found in higher titers in aged mammals, but can exist in young mammals as well… In general, the invention features a method of inhibiting the growth, e.g., proliferation or actual increase in size, of a tumor cell in a mammal, e.g., a human, by administering to the mammal an autoantibody, e.g., an antinuclear autoantibody, that binds to either one or both of (1) a surface of a tumor cell, e.g., EL4, VERO neoplastic epithelial cells from green monkey kidney, a human lymphoma cell, a human myeloma cell, a human sarcoma cell, or the like, and (2) a protein released from a dead tumor cell, e.g, DNP. The autoantibody can be a substantially pure autoantibody isolated from serum from an aged mammal, such as a human or a murine mammal, or a monoclonal antibody produced by a hybridoma of a cell from an aged mammal… The method can be used to treat various human tumor cells including a human sarcoma, myeloma, carcinoma, or lymphoma cell…” See columns 1 and 2. At column 12, Torchilin teaches that “the anti-tumor autoantibodies of the invention can also be used as tumor cell targeting agents that can be attached to known anti-tumor bioactive agents to augment the natural anti-tumor effect demonstrated for these autoantibodies themselves.” At column 10, Torchilin teaches that autoantibodies may be IgG2a isotype antibodies.
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Tsoukas and Torchilin to develop a bispecific cytotoxic lymphocyte-redirecting autoantibody comprising a cytotoxic lymphocyte targeting domain, such as an anti-CD3 OKT scFv molecule, and an autoantibody that targets tumor cells. One of ordinary skill in the art would have been motivated to do so, because as indicated above, based upon the teachings of Tsourkas, one of ordinary skill in the art would have been motivated at the effective filing date of the invention to prepare a bispecific cytotoxic lymphocyte-redirecting antibody comprising a cytotoxic lymphocyte targeting domain, such as an anti-CD3 OKT scFv molecule, and an antibody that targets tumor cells, because such a bispecific cytotoxic lymphocyte-redirecting antibody would be expected to bring CD3-expressing cytotoxic T-cells and cancer cells closer together, which would be expected to enhance cancer cell killing, thereby providing a therapeutic benefit to cancer patients. Furthermore Torchilin teaches that autoantibodies may be used to treat various forms of cancer, and Torchilin teaches that autoantibodies that target tumor cells may be attached to known anti-tumor agents to augment the natural anti-tumor effect of said autoantibodies. One of ordinary skill in the art would have therefore been motivated to modify the invention of Tsourkas to comprise the autoantibodies of Torchilin, because the resultant invention would provide multiple therapeutic mechanisms. The resultant invention would 1) bring CD3-expressing cytotoxic T-cells and cancer cells closer together, which would be expected to enhance cancer cell killing and 2) provide a natural anti-tumor effect mediated by said autoantibodies. The invention of Tsourkas and Torchilin meets the limitations of claims 1, 2, 4-6, 8-10, 12, 13, and 15-19. 
With respect to claim 3, as indicated above, Torchilin teaches autoantibodies of the IgG2 isotype that are isolated from a living subject and are directed against a tumor.
With respect to the instant claim 7, at claims 7 and 10, Tsourkas teaches that the antibody-binding domain may be protein G (HTB1), which comprises SEQ ID NO: 2. It is noted that SEQ ID NO: 2 of Tsourkas shares 100% sequence homology with the instant SEQ ID NO: 1.
With respect to claim 14, as indicated above, at example 4, Tsourkas teaches that bispecific antibodies of the invention may be tetravalent.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tsourkas et al. (WO 2016/183387, international publication date: 11/17/2016, hereafter referred to as “Tsourkas”) and Torchilin et al. (US PAT 5,780,033, publication date 07/14/1998, hereafter referred to as “Torchilin”), as applied to claims 1-10 and 12-19, and further in view of Baeuerle et al. (WO 2018/071777, international publication date: 04/19/2018, hereafter referred to as “Baeuerle”).
The teachings of Tsourkas and Torchilin are detailed above. Although these references teach or suggest a bispecific cytotoxic lymphocyte-redirecting autoantibody comprising a cytotoxic lymphocyte targeting domain, such as an anti-CD3 OKT scFv molecule, and an autoantibody that targets tumor cells, these references do not teach or suggest a bispecific cytotoxic lymphocyte-redirecting autoantibody comprising a cytotoxic lymphocyte targeting domain, such as an anti-CD3 OKT scFv molecule, and an autoantibody that targets tumor cells, wherein said scFv comprises a (GGS)2 linker. This deficiency is remedied by Baeuerle.
Bauerle teaches that scFv molecules may be prepared using various flexible polypeptide linkers, including (GGS)n linkers, wherein n is 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10, see [0042].
One of ordinary skill in the art would have been motivated with a reasonable expectation of success at the effective filing date of the invention to combine the teachings of Tsoukas and Torchilin with the teachings of Bauerle to develop a bispecific cytotoxic lymphocyte-redirecting autoantibody comprising a cytotoxic lymphocyte targeting domain, such as an anti-CD3 OKT scFv molecule, and an autoantibody that targets tumor cells, wherein said scFv comprises a (GGS)2 linker. One of ordinary skill in the art would have been motivated to do so, because Tsourkas and Torchilin teach or suggest a bispecific cytotoxic lymphocyte-redirecting autoantibody comprising a cytotoxic lymphocyte targeting domain, such as an anti-CD3 OKT scFv molecule, and an autoantibody that targets tumor cells. Furthermore Bauerle teaches that scFv molecules may be prepared using various flexible polypeptide linkers, including (GGS)n linkers, wherein n is 1, 2, 3, 4, 5, 6, 7, 8, 9, or 10. One of ordinary skill in the art would have therefore been motivated to prepare the scFv molecule in the invention of Tsourkas and Torchilin to comprise the flexible (GSS)n linker of Bauerle, because said linker would be expected to result in a functional scFv molecule.
Therefore the invention as a whole was prima facie obvious to one of ordinary skill in the art at the effective filing date of the invention, as evidenced by the references. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642